Detailed Action
This action is in response to Applicant's communications filed 30 November 2020.
Claim(s) 2, 13, and 18 was/were amended.  No claims were withdrawn.  Claims 21-22 were added.  Therefore, claims 1-5 and 9-22 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 30 November 2020, regarding the rejection of claim 1 under 35 USC 103 have been fully considered and are not persuasive.  
Applicant argues that the prior art does not teach "acquiring a second keyword corresponding to the first keyword and the plurality of second text messages."  Applicant argues that Klein does not teach this limitation as cited in the Office Action mailed 31 August 2020.
More specifically, Applicant argues that Klein's teaching of "user location information" cannot teach "a first keyword" because the user location is merely stored user information and does not correspond to a plurality of first text messages (Arguments, p. 12).  This is unpersuasive, as Klein teaches that keywords such as user location are generated based on previous conversations between a user and a message processor in para. [0061].

Applicant argues that Klein does not teach a current topic and previously determined topic corresponding to a new topic.  It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection of the dependent claims for depending from rejected claims is maintained.
For the aforementioned reasons, claims 1-20 are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2 December 2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention (s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 2007/0050191, hereinafter "Weider") in view of Linner et al. (US 2012/0239761, hereinafter "Linner") and Klein et al. (US 2006/0136298, hereinafter "Klein").

Regarding Claim 1,
Weider teaches a method of operating an electronic device comprising:
acquiring a plurality of first text messages ("According to one embodiment of the invention, the textual annotations and textual descriptions may be communicated using a short message service on the mobile telephone or other device. Short message service is a text message service that enables sending and receiving of short textual messages." [0022]);
acquiring a first keyword corresponding to the plurality of first text messages by analyzing each of the plurality of first text messages ("Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria);
transmitting ("The speech units 128, multi-modal devices 155 and the main unit 98 may communicate over a communication link. The communication link may include a wired or wireless link." [0145]) a first query comprising the first keyword ("According to another embodiment of the invention, multimodal devices 155 may send a string of text or keywords for a command or question." [0148]) to an external device ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]); and
receiving a first analysis result of the first keyword ("The system agent 150 manages the criteria handlers 152 that handle specific parameters or values (criteria) used to determine context for questions and commands. According to one embodiment of the invention, criteria handlers 152 include parsing routines that are specialized to recognize particular parts of speech, such as times, locations, movie titles, and other parts of speech. [0153]; "The invention can be applied to a wide range of telematics applications. General applications areas can include… information query, retrieval and presentation from local or network sources" [0041]; see also [0074]-[0086]) from the external device ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]).

Weider does not explicitly teach wherein the plurality of first text messages are displayed in an execution screen of a messaging application running on the electronic device, and include at least one text message input by a user of the electronic device and at least one text message received by the electronic device from another electronic device; and displaying a first graphic user interface in the execution screen of the messaging application based on the first analysis result of the first keyword.
Weider does not explicitly teach acquiring a plurality of second text messages different from the plurality of first text messages; acquiring a second keyword corresponding to the first keyword and the plurality of second text messages; transmitting a second query comprising the second keyword to the external device; receiving a second analysis result of the second keyword; and displaying a second graphic user interface in the execution screen of the messaging application based on the second analysis result.

Linner teaches wherein the plurality of first text messages are displayed in an execution screen of a messaging application running on the electronic device (FIG. 4A; "In the screenshot 400 of FIG. 4A, a first user is shown exchanging messages with a second user (John) " [0092]), 
and include at least one text message input by a user of the electronic device (FIG. 4A, messages from Me) and at least one text message received by the electronic device from another electronic device (FIG. 4A, messages from John); and
FIGS. 4A-4B, links 406, 410; "After the fourth message, the analysis and targeting module 214 has received enough information to determine that the two users wish to visit a café with outdoor seating later in the morning. As a result, the link generation module 268 turns the word “café” 410 in the fourth message into a second link." [0095]; "FIG. 4B is a screenshot 420 of the list of cafés that is displayed to the user after the user selects the “café” link 410 in the previous screenshot 400. In addition to the results 424 through 432 that were retrieved by the linked content module 270 based on the results of the analysis modules 252 through 266, there may also be additional results from advertisers." [0096]).
Weider and Linner are analogous art because both are directed towards using natural language processing to determine context and return relevant results. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of Weider with the method of linking context-based information to text messages of Linner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to benefit users by providing additional information related to the meaning of their conversations, as suggested by Linner (Linner: Abstract).

Klein teaches acquiring a plurality of second text messages (FIG. 7, Determine Keywords based on current communication with User; "In another embodiment, an advertisement is generated and supplied to the user based on keywords or key phrases determined from the current topic of conversation as identified and stored by the message processor." [0063]) different from the plurality of first text messages (FIG. 7, Determine Keywords based on Historic Communications with User; "For instance, in one embodiment, the subject matter of previous conversations between a user and a message processor that are recorded, for instance, in profile database 24 are used to generate keywords or key phrases... For instance, ... user information such as user preferences, location" [0061]; in this example, the user location teaches the first keyword of the plurality of first text messages);
acquiring a second keyword ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]; football teaches the second keyword) corresponding to the first keyword (user location [0061]; the user location corresponds because it relates to the same user) and the plurality of second text messages ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]);
transmitting a second query comprising the second keyword to the external device ("send a keyword to an advertisement server program" [0062]);
receiving a second analysis result of the second keyword ("In this embodiment, an advertisement may be retrieved and sent to the user based on the keyword “football.” For example, advertisements can be presented for football merchandise, future football games, football game trips, etc. In addition, advertisements can be contextualized based upon a particular football team, which may be determined based upon the geographic location or home address information. Sponsors may selected based upon the contextual information." [0063]; the advertisements contextualized based upon a particular football team based on location teaches the second analysis result based the first keyword of the user location and the second keyword of football); and
displaying a second graphic user interface in the execution screen of the messaging application based on the second analysis result ("When an advertisement is retrieved, the message processor may display the advertisement embedded in conversational output, such as “By the way, my sponsor has something for you . . . .” Alternatively, in another embodiment, the message processor may display the advertisement in such a way that it is not incorporated in conversational output, but rather displayed as is in a separate line of text and perhaps formatted in such a way that might make it visually distinct from the message processor's conversational output." [0067]).
Weider and Klein are analogous art because both are directed to determining keywords based on user communications to serve relevant content. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of the Weider/Linner combination with the message processing system of Klein.  The modification would have been obvious because one of ordinary skill in the art would be motivated to aggregate diverse 

Regarding Claim 2,
The Weider/Linner/Klein combination teaches the method of claim 1.  Weider further teaches acquiring receiver information ("context information may be determined from a command or request that is presented as a text message" [0117]) on a receiver that performs a first keyword analysis ("The knowledge-enhanced speech recognition system may be used to determine the intent of the request and/or to correct false recognitions. The knowledge-enhanced speech recognition may access a set of expected contexts that are stored in a context stack to determine a most likely context. The knowledge-enhanced speech recognition may use context specific matchers that are able to identify context such as time, location, numbers, dates, categories (e.g., music, movies, television, addresses, etc.) and other context." [0119]; the receiver information can be additional commands or requests, such as constraining a movie search to the movies currently playing at a local cinema), 
wherein the transmitting of the first query includes transmitting the first query comprising the keyword and the receiver information ("context information may be determined from a command or request that is presented as a text message" [0117]; this teaches that the information may be transmitted as a text message along with the conversation), and 
"According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side."[0116]).

Regarding Claim 3,
The Weider/Linner/Klein combination teaches the method of claim 1.  Weider further teaches wherein the acquiring of the first keyword comprises:
performing natural language processing ("FIG. 5 is an overall diagrammatic view of the interactive natural language processing system according to an embodiment of the invention" [0093]) on each of the plurality of first text messages ("For each user utterance, including a question or query or set of questions or queries, the system may perform multiple steps possibly including… performing required formatting, variable substitutions and transformations to modify the queries to a form most likely to yield desired results from the available sources" [0028]); and
generating the first keyword using a natural language processing result of each of the plurality of first text messages ("Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria).

Regarding Claim 4,
The Weider/Linner/Klein combination teaches the method of claim 3.  Weider further teaches wherein the generating of the first keyword using the natural language processing result of each of the plurality of first text messages comprises: comparing a preset template with the natural language processing result; and generating the first keyword based on a comparison result ("According to one embodiment of the invention, the text message may be searched for a particular character, group of characters, word, group of words, and other text combinations. The text combination may be compared against entries in a context description grammar that is associated with each agent 106. If a match is identified between an active grammar in the context description grammar and the command and/or request, then the match may be scored." [0118]; The entries in a context description grammar teaches the preset template.  It is compared against text to generate the keywords).

Regarding Claim 5,
The Weider/Linner/Klein combination teaches the method of claim 3.  Weider further teaches wherein the generating of the first keyword using the natural language processing result of each of the plurality of text messages comprises:
 ("The conversational speech analyzer 804 may be coupled to several components, including a general cognitive model 806, an environmental model 808, a personalized cognitive model 810, and an adaptive misrecognition analysis engine 812 or other components." [0133]);
determining an intent of each of the plurality of first text messages ("The knowledge-enhanced speech recognition system may be used to determine the intent of the request and/or to correct false recognitions." [0119]) based on a result of applying one of the machine learning or deep learning algorithm ("The conversational speech analyzer 804 may also access the general cognitive model 806 and/or the personalized cognitive model 810 to further refine a context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands. Based on information received from general cognitive model 806, environmental model 808 and/or the personalized cognitive model 810, the system may enhance responses to commands and questions by including a prediction of user behavior." [0137]); and
generating the first keyword based on the intent of each of the plurality of first text messages ("The conversational speech analyzer 804 may also access the general cognitive model 806 and/or the personalized cognitive model 810 to further refine a context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands. Based on information received from general cognitive model 806, environmental model 808 and/or the personalized cognitive model 810, the system may enhance responses to commands and questions by including a prediction of user behavior." [0137]).

Regarding Claim 9,
The Weider/Linner/Klein combination teaches the method of claim 1.  Weider further teaches acquiring additional information, wherein the acquiring of the first keyword includes generating the first keyword using an analysis result of the plurality of first text messages and the additional information ("The knowledge-enhanced speech recognition may use context specific matchers that are able to identify context such as time, location, numbers, dates, categories (e.g., music, movies, television, addresses, etc.) and other context. The matching may be performed by comparing a character, group of characters, a word, group of words, and other text combinations." [0119]).

Regarding Claim 10,
The Weider/Linner/Klein combination teaches the method of claim 9.  Weider further teaches wherein the acquiring of the additional information includes acquiring additional information associated with the analysis result of the plurality of first text messages ("The criteria handlers 152 can operate iteratively or recursively on the criteria extracted to eliminate ambiguity. This processing may help reduce the ambiguity in the user's question or command. For example, if the user has a place name (or other proper noun) in their utterance the parser 118 can use services of the domain agent 156 to look up tables in the databases 102 for place names or can attempt to determine which word is the proper noun from the syntax of the utterance. In another example, the user asks, “what about flight one hundred and twenty too?” The parser and domain agent use flight information in the database and network information along with context to determine the most plausible interpretation among; flight 100 and flight 20 also, flight 100 and flight 22, flight 122, etc." [0196]) or acquiring independent additional information from the plurality of first text messages ("The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; determining context from dialog history teaches acquiring independent additional information).

Regarding Claim 11,
The Weider/Linner/Klein combination teaches the method of claim 1.  Weider further teaches wherein the acquiring of the plurality of first text messages comprises: acquiring a plurality of user voices; and acquiring the plurality of first text messages by converting the plurality of user voices into text (FIG. 8; "FIG. 8 illustrates one exemplary embodiment of an enhanced conversational user interface 800 that receives multi-modal input from users 802 and communicates with a conversational speech analyzer 804.... According to one embodiment of the invention, the conversational speech analyzer 804 may include one or more speech recognition engines that transcribe utterances to textual messages." [0133]).

Regarding Claim 12,
Weider teaches an electronic device comprising:
a communication module comprising communication circuitry (Figure 3, Local Area Network Transceiver (s) 76, Wide-Area Network Transceiver 78 [0102]);
a processor comprising processing circuitry that is electrically connected to the communication circuitry of the communication module (Figure 3, Processing Unit (s) 70, Main Speech Processing Unit 98 [0113]); and
a memory that is electrically connected to the processor (Figure 3, Nonvolatile Memory 80 [0113]),
wherein the memory stores an instruction for the processor, which, when executed by processing circuitry of the processor, causes the processor to perform operations comprising ("The processing units 70 may use one of more types of nonvolatile memory 80 for software and data storage." [0113]), 
acquiring a plurality of first text messages ("According to one embodiment of the invention, the textual annotations and textual descriptions may be communicated using a short message service on the mobile telephone or other device. Short message service is a text message service that enables sending and receiving of short textual messages." [0022]), 
acquiring a first keyword corresponding to the plurality of first text messages by analyzing each of the plurality of first text messages ("Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria),
transmitting ("The speech units 128, multi-modal devices 155 and the main unit 98 may communicate over a communication link. The communication link may include a wired or wireless link." [0145]) a first query comprising the first keyword ("According to another embodiment of the invention, multimodal devices 155 may send a string of text or keywords for a command or question." [0148]) to an external device ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]), and 
receiving a first analysis result of the first keyword ("The system agent 150 manages the criteria handlers 152 that handle specific parameters or values (criteria) used to determine context for questions and commands. According to one embodiment of the invention, criteria handlers 152 include parsing routines that are specialized to recognize particular parts of speech, such as times, locations, movie titles, and other parts of speech. [0153]; "The invention can be applied to a wide range of telematics applications. General applications areas can include… information query, retrieval and presentation from local or network sources" [0041]; see also [0074]-[0086]) from the external device ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]).

Weider does not explicitly teach wherein the plurality of first text messages are displayed in an execution screen of a messaging application running on the electronic device, include at least one text message input by a user of the electronic device and at least one text message received by the electronic device from another electronic device; and displaying a first graphic user interface in the execution screen of the messaging application based on the first analysis result of the first keyword.
Weider does not explicitly teach acquiring a plurality of second text messages different from the plurality of first text messages; acquiring a second keyword corresponding to the first keyword and the plurality of second text messages; transmitting a second query comprising the second keyword to the external device; receiving a second analysis result of the second keyword; and displaying a second graphic user interface in the execution screen of the messaging application based on the second analysis result.

Linner teaches wherein the plurality of first text messages are displayed in an execution screen of a messaging application running on the electronic device (FIG. 4A; "In the screenshot 400 of FIG. 4A, a first user is shown exchanging messages with a second user (John) " [0092]), 
include at least one text message input by a user of the electronic device (FIG. 4A, messages from Me) and at least one text message received by the electronic device from another electronic device (FIG. 4A, messages from John); and
(FIGS. 4A-4B, links 406, 410; "After the fourth message, the analysis and targeting module 214 has received enough information to determine that the two users wish to visit a café with outdoor seating later in the morning. As a result, the link generation module 268 turns the word “café” 410 in the fourth message into a second link." [0095]; "FIG. 4B is a screenshot 420 of the list of cafés that is displayed to the user after the user selects the “café” link 410 in the previous screenshot 400. In addition to the results 424 through 432 that were retrieved by the linked content module 270 based on the results of the analysis modules 252 through 266, there may also be additional results from advertisers." [0096]).
Weider and Linner are analogous art because both are directed towards using natural language processing to determine context and return relevant results. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of Weider with the method of linking context-based information to text messages of Linner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to benefit users by providing additional information related to the meaning of their conversations, as suggested by Linner (Linner: Abstract).

Klein teaches acquiring a plurality of second text messages (FIG. 7, Determine Keywords based on current communication with User; "In another embodiment, an advertisement is generated and supplied to the user based on keywords or key phrases determined from the current topic of conversation as identified and stored by the message processor." [0063]) different from the plurality of first text messages (FIG. 7, Determine Keywords based on Historic Communications with User; "For instance, in one embodiment, the subject matter of previous conversations between a user and a message processor that are recorded, for instance, in profile database 24 are used to generate keywords or key phrases... For instance, ... user information such as user preferences, location" [0061]; in this example, the user location teaches the first keyword of the plurality of first text messages);
acquiring a second keyword ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]; football teaches the second keyword) corresponding to the first keyword (user location [0061]; the user location corresponds because it relates to the same user) and the plurality of second text messages ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]);
transmitting a second query comprising the second keyword to the external device ("send a keyword to an advertisement server program" [0062]);
receiving a second analysis result of the second keyword ("In this embodiment, an advertisement may be retrieved and sent to the user based on the keyword “football.” For example, advertisements can be presented for football merchandise, future football games, football game trips, etc. In addition, advertisements can be contextualized based upon a particular football team, which may be determined based upon the geographic location or home address information. Sponsors may selected based upon the contextual information." [0063]; the advertisements contextualized based upon a particular football team based on location teaches the second analysis result based the first keyword of the user location and the second keyword of football); and
displaying a second graphic user interface in the execution screen of the messaging application based on the second analysis result ("When an advertisement is retrieved, the message processor may display the advertisement embedded in conversational output, such as “By the way, my sponsor has something for you . . . .” Alternatively, in another embodiment, the message processor may display the advertisement in such a way that it is not incorporated in conversational output, but rather displayed as is in a separate line of text and perhaps formatted in such a way that might make it visually distinct from the message processor's conversational output." [0067]).
Weider and Klein are analogous art because both are directed to determining keywords based on user communications to serve relevant content. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of the Weider/Linner combination with the message processing system of Klein.  The modification would have been obvious because one of ordinary skill in the art would be motivated to aggregate diverse 

Regarding Claim 13,
The Weider/Linner/Klein combination teaches the electronic device of claim 12.  Weider further teaches wherein the memory stores an instruction for the processor, which, when executed by the processing circuitry, causes the processor to perform further operations comprising, acquiring receiver information ("context information may be determined from a command or request that is presented as a text message" [0117]) on a receiver that performs a keyword analysis ("The knowledge-enhanced speech recognition system may be used to determine the intent of the request and/or to correct false recognitions. The knowledge-enhanced speech recognition may access a set of expected contexts that are stored in a context stack to determine a most likely context. The knowledge-enhanced speech recognition may use context specific matchers that are able to identify context such as time, location, numbers, dates, categories (e.g., music, movies, television, addresses, etc.) and other context." [0119]; the receiver information can be additional commands or requests, such as constraining a movie search to the movies currently playing at a local cinema) and 
transmitting the first query comprising the keyword and the receiver information using the communication circuitry of the communication module ("context information may be determined from a command or request that is presented as a text message" [0117]; this teaches that the information may be transmitted as a text message along with the conversation), and 
the external electronic device corresponding to the receiver information is configured to perform the keyword analysis ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]).

Regarding Claim 14,
The Weider/Linner/Klein combination teaches the electronic device of claim 12.  Weider further teaches wherein the memory stores an instruction for the processor, which, when executed by the processing circuitry, causes the processor perform further operations comprising, 
performing natural language processing ("FIG. 5 is an overall diagrammatic view of the interactive natural language processing system according to an embodiment of the invention" [0093]) on each of the plurality of text messages ("For each user utterance, including a question or query or set of questions or queries, the system may perform multiple steps possibly including… performing required formatting, variable substitutions and transformations to modify the queries to a form most likely to yield desired results from the available sources" [0028]) and 
generating the keyword using a natural language processing result of each of the plurality of text messages ("Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria).

Regarding Claim 15,
The Weider/Linner/Klein combination teaches the electronic device of claim 14.  Weider further teaches wherein the memory stores an instruction for the processor, which when executed by the processing circuitry, causes the processor to perform further operations comprising, comparing a preset template with the natural language processing result and generating the keyword based on a comparison result ("According to one embodiment of the invention, the text message may be searched for a particular character, group of characters, word, group of words, and other text combinations. The text combination may be compared against entries in a context description grammar that is associated with each agent 106. If a match is identified between an active grammar in the context description grammar and the command and/or request, then the match may be scored." [0118]; The entries in a context description grammar teaches the preset template.  It is compared against text to generate the keywords).

Regarding Claim 16,
Weider further teaches wherein the memory stores an instruction for the processor, which when executed by the processing circuitry, causes the processor to perform further operations comprising, 
applying a machine learning or deep learning algorithm to the natural language processing result ("The conversational speech analyzer 804 may be coupled to several components, including a general cognitive model 806, an environmental model 808, a personalized cognitive model 810, and an adaptive misrecognition analysis engine 812 or other components." [0133]) 
to determine intent of each of the plurality of text messages ("The knowledge-enhanced speech recognition system may be used to determine the intent of the request and/or to correct false recognitions." [0119]) based on a result of applying the machine learning or deep learning algorithm ("The conversational speech analyzer 804 may also access the general cognitive model 806 and/or the personalized cognitive model 810 to further refine a context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands. Based on information received from general cognitive model 806, environmental model 808 and/or the personalized cognitive model 810, the system may enhance responses to commands and questions by including a prediction of user behavior." [0137]), and 
generating the keyword based on the intent of each of the plurality of text messages ("The conversational speech analyzer 804 may also access the general cognitive model 806 and/or the personalized cognitive model 810 to further refine a context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands. Based on information received from general cognitive model 806, environmental model 808 and/or the personalized cognitive model 810, the system may enhance responses to commands and questions by including a prediction of user behavior." [0137]).

Regarding Claim 17,
The Weider/Linner/Klein combination teaches the electronic device of claim 12.  Weider further teaches wherein the memory stores an instruction for the processor, which when executed by the processing circuitry, causes the processor to perform further operations comprising, acquiring a plurality of first text messages in a first period and acquiring a plurality of second text messages in a second period ("Commands and questions are interpreted, requests formulated, responses created and results presented can be based on the user's personal or user profile 110 values. Personal profiles may include information specific to the individual, their interests, their special use of terminology, the history of their interactions with the system, domains of interest, or other factors. The personal profile data can be used by the agents 106, the speech recognition engine 120, the text to speech engine 124, and the parser 118. Preferences can include, special (modified) commands, past behavior or history, questions, information sources, formats, reports, alerts or other preferences. User profile data can be manually entered by the user and/or can be learned by the system based on user behavior. User profile values can include: … 9) history of commands and queries … 14) keywords" [0175]; this storage of a user's history including past interactions teaches a plurality of first text messages in a first period in the past, and the current commands and questions being interpreted teaches acquiring a plurality of second messages in a second period in the present).

Regarding Claim 18,
Weider teaches a method of operating an electronic device comprising:
A method of operating an electronic device comprising: 
determining an external device ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]) that is capable of providing first information based on the plurality of first text messages ("The invention can be applied to a wide range of telematics applications. General applications areas can include, but are not limited to remote or local vehicle control, information query, retrieval and presentation from local or network sources, safety applications, and security applications." [0041]; see [0043]-[0086] for specific examples, including control of devices and multimedia [0043]-[0052], safety and assistance [0053]-[0060], vehicle specific assistance [0061]-[0073], information lookup [0074]-[0086]); 
acquiring a keyword corresponding to the plurality of first text messages by analyzing each of the plurality of first text messages ("Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria), and 
transmitting ("The speech units 128, multi-modal devices 155 and the main unit 98 may communicate over a communication link. The communication link may include a wired or wireless link." [0145]) a first query comprising the first keyword ("According to another embodiment of the invention, multimodal devices 155 may send a string of text or keywords for a command or question." [0148]) to the external device ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]), and
receiving the first information from the determined external device regarding a response to the first query ("The system agent 150 manages the criteria handlers 152 that handle specific parameters or values (criteria) used to determine context for questions and commands. According to one embodiment of the invention, criteria handlers 152 include parsing routines that are specialized to recognize particular parts of speech, such as times, locations, movie titles, and other parts of speech. [0153]; "The invention can be applied to a wide range of telematics applications. General applications areas can include… information query, retrieval and presentation from local or network sources" [0041]; see also [0074]-[0086]).

Weider does not explicitly teach displaying, on a display, an execution screen of a messaging application running on the electronic device; displaying, on the execution screen, a plurality of first text messages comprising text messages received from another electronic device through communication circuitry of a communication unit and a plurality of text messages input through input circuitry of an input unit of the electronic device; and displaying, on the display, a first graphic user interface in the execution screen of the messaging application based on the first information on the display.
Weider does not explicitly teach displaying, on the execution screen, a plurality of second text messages second text messages different from the plurality of first text messages; acquiring a second keyword corresponding to the first keyword and the plurality of second text messages; transmitting a second query comprising the second keyword to the external device; receiving, from the determined external device, a second information based on the second keyword identified based on the first keyword and at least one of the plurality of second text messages; and displaying, on the display, a second graphic user interface in the execution screen of the messaging application based on the second information on the display.

Linner teaches displaying, on a display, an execution screen of a messaging application running on the electronic device (FIG. 4A; "In the screenshot 400 of FIG. 4A, a first user is shown exchanging messages with a second user (John) " [0092]); 
(FIG. 4A, messages from John) through communication circuitry (circuitry [0130]) of a communication unit (networking module [0029]) and a plurality of text messages input through input circuitry (circuitry [130]) of an input unit (user input devices [0027]) of the electronic device (FIG. 4A, messages from Me); 
displaying, on the display, a first graphic user interface in the execution screen of the messaging application based on the first information on the display (FIGS. 4A-4B, links 406, 410; "After the fourth message, the analysis and targeting module 214 has received enough information to determine that the two users wish to visit a café with outdoor seating later in the morning. As a result, the link generation module 268 turns the word “café” 410 in the fourth message into a second link." [0095]; "FIG. 4B is a screenshot 420 of the list of cafés that is displayed to the user after the user selects the “café” link 410 in the previous screenshot 400. In addition to the results 424 through 432 that were retrieved by the linked content module 270 based on the results of the analysis modules 252 through 266, there may also be additional results from advertisers." [0096]).
Weider and Linner are analogous art because both are directed towards using natural language processing to determine context and return relevant results. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of Weider with the method of linking context-based information to text messages of Linner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to (Linner: Abstract).

Klein teaches displaying, on the execution screen ("Instant messaging services were originally designed to facility person-to-person communication. Here, a user runs IM client software on their terminal device, such as a computer at work, a computer at home, a television set-top box, a cell phone, an IM appliance, or the like. The IM client software communicates over a network to an IM service." [0021]), a plurality of second text messages (FIG. 7, Determine Keywords based on current communication with User; "In another embodiment, an advertisement is generated and supplied to the user based on keywords or key phrases determined from the current topic of conversation as identified and stored by the message processor." [0063]) different from the plurality of first text messages (FIG. 7, Determine Keywords based on Historic Communications with User; "For instance, in one embodiment, the subject matter of previous conversations between a user and a message processor that are recorded, for instance, in profile database 24 are used to generate keywords or key phrases... For instance, ... user information such as user preferences, location" [0061]; in this example, the user location teaches the first keyword of the plurality of first text messages);
acquiring a second keyword ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]; football teaches the second keyword) (user location [0061]; the user location corresponds because it relates to the same user) and the plurality of second text messages ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]);
transmitting a second query comprising the second keyword to the external device ("send a keyword to an advertisement server program" [0062]);
receiving, from the determined external device ("the request, is forwarded to a local or remotely located query response server 22. In practice, query response server 22 will include a natural language interpreter or other smart system which is capable of responding to queries and other requests of an arbitrary nature related to topics within at least a specified range of issues by generating an appropriate answer. The answer generated by query response server 22 is returned to the message processor 12 where it is incorporated into an output message which is subsequently sent to the user through the IM network." [0033]), a second information based on the second keyword identified based on the first keyword and at least one of the plurality of second text messages ("In this embodiment, an advertisement may be retrieved and sent to the user based on the keyword “football.” For example, advertisements can be presented for football merchandise, future football games, football game trips, etc. In addition, advertisements can be contextualized based upon a particular football team, which may be determined based upon the geographic location or home address information. Sponsors may selected based upon the contextual information." [0063]; the advertisements contextualized based upon a particular football team based on location teaches the second information based the first keyword of the user location and the second keyword of football from the second conversation); and
displaying, on the display,  a second graphic user interface in the execution screen of the messaging application based on the second information on the display ("When an advertisement is retrieved, the message processor may display the advertisement embedded in conversational output, such as “By the way, my sponsor has something for you . . . .” Alternatively, in another embodiment, the message processor may display the advertisement in such a way that it is not incorporated in conversational output, but rather displayed as is in a separate line of text and perhaps formatted in such a way that might make it visually distinct from the message processor's conversational output." [0067]).
Weider and Klein are analogous art because both are directed to determining keywords based on user communications to serve relevant content. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of the Weider/Linner combination with the message processing system of Klein.  The modification would have been obvious because one of ordinary skill in the art would be motivated to aggregate diverse information to provide accurate responses to queries, as suggested by Klein (Klein: [0003]-[0006]).

Regarding Claim 19,
The Weider/Linner/Klein combination teaches the method of claim 18.  Weider further teaches wherein the plurality of text messages displayed on the execution screen and the received information are chronologically arranged and displayed on the execution screen ("the system may answer questions in the order that they are received, among other configurations." [0039]; this teaches that the display is chronologically arranged).

Regarding Claim 20,
The Weider/Linner/Klein combination teaches the method of claim 18.  Weider further teaches wherein a user interface (UI) ("The invention may be applied as a user interface to telematics systems in a wide variety of environments." [0026]) capable of receiving an input is displayed on the execution screen ("According to one embodiment, users may interact with the mobile device 36 through the speech unit 128, the keypad 74 or keyboard, a display 72 that displays text, graphics, video, or other peripheral. In some embodiments the display may be a touch screen type." [0114]).

Regarding Claim 21,
The Weider/Linner/Klein combination teaches the method of claim 1.  Weider further teaches wherein the first keyword and/or the second keyword are acquired ("The system agent 150 manages the criteria handlers 152 that handle specific parameters or values (criteria) used to determine context for questions and commands. According to one embodiment of the invention, criteria handlers 152 include parsing routines that are specialized to recognize particular parts of speech, such as times, locations, movie titles, and other parts of speech. [0153]; "The invention can be applied to a wide range of telematics applications. General applications areas can include… information query, retrieval and presentation from local or network sources" [0041]; see also [0074]-[0086]) based on information received from an application running on the electronic device that is different from the messaging application ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]).

Regarding Claim 22,
The Weider/Linner/Klein combination teaches the method of claim 21.  Weider further teaches wherein the application running on the electronic device that is different from the messaging application is a GPS management application ("According to another embodiment of the invention, the textual annotations and/or textual descriptions that are associated with the objects may be stored as metadata, thereby enabling searching for the objects using the meta­data. The metadata may include GPS information, environmental information, geographic information, or other information. For example, proximity to famous landmarks may be determined using GPS information, environmental information, geographic information, or other information, and this information may be integrated into the metadata associated with the objects." [0122]-[0123]) and the information received from the GPS management application comprises location information of the electronic device ("The environmental model 808 may include information associated with the user's environment and surroundings.  The information may include... the user's current global position and movement, as may be determined by GPS" [0136]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES C KUO/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126